Citation Nr: 1524910	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-40 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for decubitus sacral ulcers.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2013, this matter was remanded by the Board for further development.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system include a September 2008 representative statement, a September 2009 Report of Contact, and an August 2010 letter from the Social Security Administration; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, for reasons explained immediately below, the Board again finds that a remand of the claim is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the November 2013 remand, the Board instructed the AOJ to obtain outstanding VA treatment records from the Kansas City VA Medical Center (VAMC), and the St. Louis VAMC, specifically for treatment between May 2008 and May 2009, and from December 2009.  On remand, the AOJ obtained treatment records from the St. Louis VAMC from May 2008 to February 2014, and from the Kansas City VAMC from May 2009 to May 2014; however, VA treatment records from the Kansas City VAMC dated from May 2008 to May 2009 were not obtained.  On remand, the AOJ should obtain all outstanding treatment records from the Kansas City VAMC dated from May 2008 through May 2009.

The Veteran seeks compensation under the provisions of 38 U.S.C.A. § 1151 for sacral ulcers, as he contends that he developed these ulcers while he was an inpatient at the St. Louis VAMC from March to May 2008.  VA treatment records reflect that the Veteran was admitted in March 2008 for a colonoscopy, and during the hospitalization he suffered an abrasion to his buttocks during the colonoscopy.  See March 21, 2008 Spinal Cord Injury (SCI) nursing note.  The Veteran also fell out of bed during his hospitalization, and possibly suffered abrasions to his buttocks.  See March 24, 2008 SCI physician note (superficial scrape on left buttock, assessment of sacral sore, "? Pressure vs. she[]ar from fall"); March 23, 2008 internal medicine inpatient note (no lacerations or bruising noted upon examination after fall).  The Veteran did develop a sacral decubitus ulcer in March 2008.  Treatment records indicate the ulcer completely healed prior to discharge in May 2008.  See, e.g., May 2008 discharge summary.  The record also reflects that in May 2009, the Veteran was again hospitalized for a large stage IV sacral pressure ulcer. 

In December 2009, the Veteran underwent a VA examination.  The December 2009 VA examiner opined that because the Veteran's ulcers in 2009 had developed after complete healing of the ulcers from his fall in 2008, the examiner opined that the Veteran's current condition was not the result of carelessness, negligence, lack of proper skill, or error in judgment on the part of VA healthcare providers during his hospital stay from March through May 2008, and that the Veteran's current ulcers were the result of an event which was not reasonably foreseeable. 

In the November 2013 remand, the Board instructed the AOJ to provide the Veteran with a new VA examination.  The November 2013 Board remand noted that the December 2009 VA examiner's opinion failed to discuss the foreseeability of the development of pressure ulcers in light of the Veteran's status as a tetraplegic patient.  The VA examiner also omitted any discussion of the St. Louis VAMC's negligence or error in judgment in failing to place the Veteran on a program aimed at preventing pressure ulcers upon admission, or in the treatment of the ulcer once it developed given the lengthy healing time as reflected in the Veteran's VA treatment records.  See April 2015 appellate brief; June 2013 appellate brief.  Further, the VA examiner did not explain whether the Veteran's 2009 large stage IV sacral pressure ulcer could be related to, or a subsequent manifestation of, his 2008 decubitus ulcer.  See June 2013 appellate brief.  

In May 2014, the Veteran was afforded a second VA examination.  The May 2014 VA examiner noted the Veteran's report that after the Veteran had wound care for a small scrape over his coccyx in 2008, the wound improved.  She stated the Veteran had nurses come in three times per week and care for his "several" decubitus ulcers, and that in February 2009 "the wound was noted to be improved further."  The examiner stated that the Veteran was counseled to be sure he relieved pressure over the ulcer and that he understood, but that one week later the ulcer was worse and that the Veteran could not move out of his wheelchair due to a painful leg.  The Veteran's wound became worse, and he was ultimately hospitalized.  The May 2014 VA examiner stated that pressure ulcers are a common occurrence in all population of individuals confined to a wheelchair or bed, including paraplegic, tetraplegic patients, and cited a medical literature article noted that there is high incidence even with high levels of care and followup, such as in the Veteran's case.  The May 2014 VA examiner opined that none of the Veteran's pressure ulcers were due to any carelessness, negligence, lack of proper skill, or error in judgment by the St. Louis VAMC healthcare providers from March through May 2008.  However, the May 2014 VA examiner's opinion appears to be based upon the care the Veteran received after his initial 2008 VA hospitalization, and does not adequately address the VA treatment provided during the March 2008 through May 2008 hospitalization, which is at issue.

On remand, the AOJ should obtain a new medical opinion from an appropriate VA examiner, with appropriate expertise in wound care and/or spinal cord injuries, to opine as to whether the Veteran's additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment during his hospitalization at the St. Louis VAMC from March 2008 to May 2008, or whether the outcome of the treatment was an event not reasonably foreseeable, with regard to each of the Veteran's contentions as to improper care rendered by VA.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records, to include all treatment records from the Kansas City VAMC dated from May 2008 through May 2009.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after all records obtained have been associated with the evidentiary record, obtain a new medical opinion from a VA examiner with the appropriate expertise in wound care and/or spinal cord injuries to determine if the Veteran's decubitus sacral ulcer(s) was/were due to an instance of fault on VA's part in furnishing the Veteran's care during his hospitalization from March 2008 to May 2008.  

The VA examiner should be an individual who has not treated or examined the Veteran in the past.  The full evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examiner's report must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Opine as to whether the Veteran's additional disability(ies) was/were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment at St. Louis VAMC upon his admission in March 2008, to include the lack of placement of the tetraplegic Veteran on a pressure ulcer prevention program.  

The examiner should specifically address the March 12, 2008 SCI nursing note, in which a VA nurse noted the Veteran was paraplegic, but stated a pressure ulcer prevention protocol was not needed as the Veteran was not at risk.

The examiner should also address whether the Veteran should have been placed on a pressure ulcer prevention program once it was determined that a longer hospital stay would be required.  

b) Opine as to whether the Veteran's additional disability(ies) was/were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in obtaining informed consent for the Veteran's colonoscopy, or whether the outcome of the treatment and procedure was an event not reasonably foreseeable.  This includes whether the Veteran was properly informed of the possible risks or side effects for the colonoscopy, and whether the development of a decubitus sacral ulcer was an event not reasonably foreseeable.

For the purposes of the opinion being sought, the examiner should specifically address the March 21, 2008 SCI nursing note stating that the Veteran sustained an abrasion to his right buttocks while the colonoscopy was done.

c) Opine as to whether the Veteran's additional disability(ies) was/were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment with regard to the Veteran's azotemia, carbon dioxide retention, and borderline acidosis, or whether the outcome of the treatment was an event not reasonably foreseeable. 

For the purposes of the opinion being sought, the VA examiner should specifically address the May 2008 discharge summary, which noted that the Veteran fell out of bed while confused from his hypercarbia, and sustained two abrasions on his buttocks, which healed prior to discharge, but were quite slow to heal.  

The examiner should also specifically address the December 2009 VA examiner's opinion that the Veteran's current ulcers were the result of an event not reasonably foreseeable.

d) Opine as to whether the Veteran's additional disability(ies) was/were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment for the sacral ulcer(s) after they developed in March 2008, especially given their lengthy healing time.  See, e.g., May 2008 discharge summary.

e) Finally, opine as to whether the sacral pressure ulcer for which the Veteran was hospitalized in May 2009, and/or any other sacral pressure ulcer(s) which may have developed between May 2008 and May 2009, was/were caused by or related to the sacral pressure ulcer for which the Veteran was treated from March 2008 to May 2008, to include a subsequent manifestation of the March 2008 pressure ulcer.  

The examiner should specifically address the Veteran's contention that the sacrum sores and skin were "fragile" upon his discharge in May 2008, and therefore he was more vulnerable to developing further pressure ulcers.  See June 2013 appellate brief; May 12, 2008 SCI physician note.  

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should conduct any other development deemed appropriate, and ensure the VA medical opinion complies with the Board's remand instructions.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

